IN THE SUPREME COURT OF THE STATE OF NEVADA


LON ALLEN CLARK,                                          No. 84045
                         Appellant,
              vs.
THE STATE OF NEVADA,
                                                              FILE
                  Respondent.


                      ORDER DISMISSING APPEAL

            This is a pro se appeal from a district court order denying a
postconviction petition for a writ of habeas corpus. Eighth Judicial District
Court, Clark County; Joseph Hardy, Jr., Judge.
            This court's review of this appeal reveals a jurisdictional defect.
Specifically, the district court entered its order denying appellant's petition
on November 9, 2021. The district court served notice of entry of that order
on appellant on November 10, 2021. Appellant did not file the notices of
appeal, however, until December 20, 2021, after the expiration of the 30-
day appeal period prescribed by NRS 34.575. Lozada v. State, 110 Nev. 349,
352, 871 P.2d 944, 946 (1994) (explaining that an untimely notice of appeal
fails to vest jurisdiction in this court). Accordingly, this court lacks
jurisdiction to consider this appeal, and
            ORDERS this appeal DISMISSED.




                         Haidesty
                                  A C4.A             ,J




                           , J.                                         J.
Stiglich                                       Herndon


                                                                              a
                  f                        -
                cc:   Hon. Joseph Hardy, Jr.. District Judge
                      Lon Allen Clark
                      Attorney General/Carson City
                      Clark County District Attorney
                      Eighth District Court Clerk




SUPREME COURT
       OF
    NEVADA


«» 1.47A



                                                       •